DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 31-39,41-47,51-54,56-64 are allowable. The restriction requirement between species A-D, as set forth in the Office action mailed on 05/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A-D are withdrawn.  Claims 32-34,47, directed to species A and C no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Wu on 11/22/2021. Applicant agreed to incorporate the subject matter of claim 55 which was previously indicated as allowable, in order to overcome the prior art rejection.  

The application has been amended as follows: 
Claim 31 was amended as follows:
31.	A method of predicting infection of a patient, comprising:
illuminating a patient fluid in a fluid conduit from a plurality of illumination directions;
measuring an optical characteristic of the illuminated patient fluid corresponding to a concentration of leukocytes comprising a set of first optical sensor light intensity measurements T1 and T2, and a set of second optical sensor light intensity measurements N1 and N2 using a first sensor and a second sensor
estimating the concentration of leukocytes in the patient fluid based at least in part on one of the equations Turbidity1 and Turbidity2: 

    PNG
    media_image1.png
    35
    356
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    35
    258
    media_image2.png
    Greyscale
; and
estimated concentration of leukocytes
Claim 33 was amended as follows:
33.	The method of claim 32, wherein the set of second optical sensor light intensity measurements N1 and N2 comprise 
Claim 34 was amended as follows:
34.	The method of claim 33, wherein the set of first optical sensor light intensity measurements T1 and T2 comprise 
Claim 37 was amended as follows:
37.	The method of claim 31, wherein illuminating the patient fluid comprises illuminating the patient fluid at a first wavelength between 400 nm and 450 nm.
	Claim 39 was amended as follows:
39.	The method of claim 38, wherein the plurality of wavelengths further comprises a second wavelength between 800 nm and 900 nm, and a third wavelength between 
	Claim 41 was amended as follows:
41.	The method of claim 39, wherein the plurality of wavelengths further comprises a fourth wavelength between 
	Claim 43 was amended as follows:
43.	The method of claim 42, wherein the infection score corresponding to an infection probability is based at least in part on the measured optical characteristics of the illuminated patient fluid at one or more wavelengths.
Claim 51 was amended as follows:
51. The method of claim 31, further comprising detecting a bubble in the fluid conduit based at least in part on the measured optical characteristic 


Claim 58 was amended as follows:
58.	The method of claim 31, wherein measuring the optical characteristic
Claim 61 was amended as follows:
61.	A method of predicting infection of a patient, comprising:
illuminating a patient fluid in a fluid conduit from a plurality of illumination directions;
measuring an optical characteristic of the illuminated patient fluid comprising a set of first optical sensor light intensity measurements T1 and T2 and a set of second optical sensor light intensity measurements N1 and N2 using a first sensor and a second sensor; 
estimating a turbidity of the patient fluid based on  at least in part on one of the equations Turbidity1 and Turbidity2: 

    PNG
    media_image1.png
    35
    356
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    35
    258
    media_image2.png
    Greyscale
; and
predicting an infection state of the patient based at least in part on the estimated turbidity.
In claim 64, line 2, insert, --the—after “wherein”. 
In claim 64, line 3, change “the concentrations of other particle types in the patient fluid” to –the concentration of the particle of the patient fluid--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.